                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 01/22/2020




January 21, 2020
                                                                           Kevin W. Kirsch
 VIA ECF                                                                   direct dial: 513.929.3499
                                                                           kkirsch@bakerlaw.com
 Honorable Lorna G. Schofield
 United States District Judge
 United States District Court
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, New York 10007

Re:    Town & Country Linen Corp., et al. v. Ingenious Designs LLC, et al.,
       Civil Action No. 18-cv-5075-LGS – Letter Motion Requesting to File Defendants’
       Answer and Counterclaims under Seal

Dear Judge Schofield:

This firm represents Defendants Ingenious Designs LLC (“IDL”), Joy Mangano, and HSN, Inc.
(“HSN”) (collectively, “Defendants”) in the above-referenced action. We write in accordance
with Your Honor’s Individual Rule I(C)(3) to respectfully request permission to file Defendants’
answer and counterclaims to Town & Country Linen Corp.’s and Town & Country Holdings,
Inc.’s (collectively “Plaintiffs”) Second Amended Complaint (the “SAC,” see Dkt. No. 47) under
seal.

With this Court’s permission Plaintiffs’ previously filed Exhibits F and G to the SAC under seal.
See Dkt. No. 46. Defendants answer and counterclaims address the information in Exhibits F and
G that Plaintiffs allege is confidential. Thus, it appears that Plaintiffs will request that certain
information in Defendants’ answer and counterclaims be redacted from public disclosure.
Defendants do not consider any information disclosed in its answer and counterclaims to be
Defendants’ confidential information. Therefore, the justification for filing under seal is based on
Plaintiffs alleged confidential information.

Accordingly, the Defendants respectfully request an order (1) permitting Defendants’ answer and
counterclaims, due January 21, 2020, be filed under seal, (2) that Plaintiffs shall provide its
proposed redactions to Defendants’ answer and counterclaims by January 27, 2020, and (3)
Defendants shall file the public redacted version of its answer and counterclaims based on
Plaintiffs’ redactions by January 29, 2020. A proposed order granting this motion to seal is
attached hereto.
Honorable Lorna G. Schofield
January 21, 2020
Page 2


We appreciate Your Honor’s consideration of this letter motion. The parties are available at the
Court’s convenience should Your Honor wish to discuss the letter motion to seal in greater
detail.

Respectfully submitted,




Kevin W. Kirsch
cc:    Counsel of Record (via ECF)


 Application GRANTED in part. The Court is in receipt of (1) Defendants' Answer and
Counterclaims to Plaintiffs' Second Amended Complaint, sent by email to the Chambers
inbox on January 21, 2020, and (2) Defendants' request above for this document to be
filed under seal. Plaintiffs shall propose by email to the Chamber inbox any redactions
to Defendants' Answer and Counterclaims by January 27, 2020. Defendants shall not
file any public redacted version of the document until further Order.

Dated: January 22, 2020
       New York, New York
